DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Lehberger on 05-10-2022.

The application has been amended as follows (these instructions replace the instructions to amend the Spec dated 07-17-2019): 

On page 1, between original lines 2 and 3, please insert the following heading:
FIELD OF THE INVENTION

On page 1, between original lines 5 and 6, insert the following heading: 
BACKGROUND OF THE INVENTION
On page 3, between original lines 5 and 6, insert the following heading: 
SUMMARY OF THE INVENTION

On page 13, between original lines 16 and 17, insert the following heading: 
BRIEF DESCRIPTION OF THE DRAWINGS

On page 14, between original lines 17 and 18, insert the following heading: 
DETAILED DESCRIPTION OF THE INVENTION

Further, please amend lines 6 and 7 of page 3 as follows: 
The invention provides having a housing, in which a flow channel for…

please amend lines 7-10 of page 8 as follows: 
The present invention also provides a fluid-measuring module [[is]] in particular a fluid-measuring module of a fluid meter according to the present invention such as was described above. The fluid-measuring module has… 

and please amend page 13 by deleting lines 14-16 as follows: 

Allowable Subject Matter
Claims 2-10 and 18-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852